Fearer, J. On the 18th day of December, 1953, this Court filed an opinion denying an award to claimants. On January 18, 1954, a petition for rehearing was filed. In the Court’s opinion, the pertinent portions of the complaint were referred to, and particular reference was made to paragraph 6, wherein the damages claimed were set forth in sub-paragraphs a, b, and c. Claimants did not offer any competent evidence to substantiate the damages set forth. Furthermore, pertinent proof was not made as to the fair cash market value of the real estate affected prior to the relocation, and the fair cash market value of the real estate subsequent to the relocation of said highway by the respondent. In our opinion, we set forth the points and authorities relied upon in denying claimants’ claim, and stated that we did not believe it was necessary to go into the question of the diversion of the flow of surface water, but were of the opinion that the construction did not cause a diversion of the flow of surface water, as proved by competent exhibits introduced by respondent, and testimony offered in support thereof. If the claimants did suffer a loss in business, this could be attributable to the relocation of the highway, which, of course, would not entitle claimants to damages, as set forth in our opinion with points and authorities cited therein. The petition of claimants for rehearing is, therefore, denied.